DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/19/2020 has been entered. Claims 1-20 and 23-25 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claims 14 and 23 of “the at least one overlay and the at least one target lie in substantially the same plane” is indefinite because the term “substantially” is defined to mean “to a great or significant extent; for the most part.” Applicant’s specification does not provide a definition for the term and it is unclear what applicant considers to be “substantially the same plane.” substantially the same plane” to mean --for the most part the same plane--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 13, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Temple (20160202026).

 	Regarding claim 1, Temple (Figures 1-13) teaches a target system that may be used in short-range target practice to simulate long-range target practice, the target system comprising: at least one target (Fig. 11, Part No. 36) (Para. 0050) adapted as a point of aim (POA), wherein the at least one target is placed at a first distance from a shooter when the target system is enabled, and wherein the at least one target is 
 	It is noted that the claim recitation of “at least one target adapted as a point of aim (POA), wherein the at least one target is placed at a first distance from a shooter when the target system is enabled; and at least one overlay adapted as a point of impact (POI) associated with the at least one target” is directed to the intended use of the claimed apparatus (i.e. a functional limitation) and the prior art of Temple is fully capable of performing the recited functional limitation. 


	Regarding claim 2, Temple (Figures 1-13) teaches the at least one overlay (Fig. 11, Part No. 15) is offset vertically from the target (36) to simulate a bullet drop associated with the second distance.  


	Regarding claim 3, Temple (Figures 1-13) teaches the at least one overlay (Fig. 11, Part No. 15) is offset vertically from the target (36) to account for a distance between an axis of a bore of a firearm and an axis of a sight attached to the firearm.  


	Regarding claim 4, Temple (Figures 1-13) teaches the at least one overlay (Fig. 11, Part No. 15) is offset horizontally from the target (36) to simulate a bullet drift associated with a particular wind condition.  







	Regarding claim 5, Temple (Figures 1-13) teaches the target system uses attributes of a particular firearm to calculate a location of the at least one overlay (Fig. 11, Part No. 15) relative to the at least one target (36).  


	Regarding claim 6, Temple (Figures 1-13) teaches the target system uses attributes of a particular bullet to calculate a location of the at least one overlay (Fig. 11, Part No. 15) relative to the at least one target (36). 

 
	Regarding claim 7, Temple (Figures 1-13) teaches the target system includes two or more targets (Fig. 11, Part No. 12, 36), and a second of the two or more targets is proportioned to a size commensurate with a third distance.  




 
	Regarding claim 10, Temple (Figures 1-13) teaches the target system includes a separate target (Fig. 11, Part No. 12) that appears as an innocent bystander.  


	Regarding claim 11, Temple (Figures 1-13) teaches the first distance is one of 10 meters, 20 meters, 25 meters, or 50 meters.  
 	The examiner notes that the recitation in claim 11 of “first distance” is directed to “the at least one target is placed at a first distance from a shooter when the target system is enabled” as recited in claim 1 (which is directed to the intended use of the claimed apparatus) and does not structurally distinguish the claimed apparatus from the prior art of Temple. It is noted that the prior art of Temple is fully capable of placing a target in any location to meet the intended use limitation.


	Regarding claim 13, Temple (Figures 1-13) teaches each at least one target is placed in a landscape setting to simulate environmental conditions.  
	The examiner notes that the recitation in claim 13 of “each at least one target is placed in a landscape setting to simulate environmental conditions” is directed to the intended use of the target system and does not structurally distinguish the claimed 


	Regarding claim 23, the modified Temple (Figures 1-13) teaches the at least one overlay and the at least one target lie in substantially the same plane (See figures 1-13). HB: 4835-5229-5375.1 6 Serial No.: 15/986,458 First Named Inventor: Justin Corey Bergeson Response to Office Action Mailed May 18, 2020 Docket No. 530518.10002  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Temple in view of Cleveland (5181719).

Regarding claim 8, Temple (Figures 1-13) teaches the target system includes two or more targets (Fig. 11, Part No. 12, 36), and the second of the two or more targets is proportioned to a size commensurate with a third distance.
 	Temple does not teach the second target also includes at least one overlay located at a distance from the second target where the shooter should hit to simulate a hit on the second target if the shot were extrapolated to the third distance.  
 	Cleveland (Figures 1-5) teaches the second target (Fig. 3-4, Part No. 22) (Col. 3, Lines 66-68 and Col. 4, Lines 1-17) also includes at least one overlay (Fig. 3-4, Part No. 18) located at a distance from the second target (22) where the shooter should hit to simulate a hit on the second target if the shot were extrapolated to the third distance.
	It is noted that the claim recitation of “where the shooter should hit to simulate a hit on the second target if the shot were extrapolated to the third distance” is directed to the intended use of the claimed apparatus (i.e. a functional limitation) and the prior art of Cleveland is fully capable of performing the recited functional limitation. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Temple with the second target also includes at least one overlay located at a distance from the second target as taught by Cleveland 


	Regarding claim 12, Temple (Figures 1-13) teaches a target system that may be used in short-range target practice to simulate long-range target practice, the target system comprising: at least one target (Fig. 11, Part No. 36) (Para. 0050) and at least one overlay (Fig. 11, Part No. 15) adapted as a point of impact (POI) associated with the at least one target.
 	Temple does not teach there are at least three overlays associated with each at least one target.  
	Cleveland (Figures 1-5) teaches there are at least three overlays (Fig. 2, Part No. 34; Fig. 3, Part No. 16, 18) associated with each at least one target (Col. 3, Lines 66-68 and Col. 4, Lines 1-17).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Temple with there are at least three overlays associated with each at least one target as taught by Cleveland as a means of providing spaced targets to a target system (Cleveland: Col. 3, Lines 66-68 and Col. 4, Lines 1-17).


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Temple in view of Reimann (4482325).

	Regarding claim 14, Temple (Figures 1-13) teaches a target system that may be used in short-range target practice to simulate long-range target practice, the target system comprising: a plurality of targets (Fig. 11, Part No. 36) (Para. 0050) each being a point of aim (POA), wherein each of the plurality of targets (36) is placed at a first distance from a shooter when the target system is enabled, and wherein each of the plurality of targets (36) is proportioned to a size commensurate with a distance longer than the first distance; and at least one overlay (Fig. 11, Part No. 15) being a point of impact (POI) associated with each of the plurality of targets (36), wherein the at least one overlay (Fig. 11, Part No. 15) is proportioned to a size commensurate with the distance longer than the first distance associated with each of the plurality of targets and is at least one of offset vertically and offset horizontally from the at least one target; wherein the at least one overlay (Fig. 11, Part No. 15) for each of the plurality of targets is located where the shooter should hit to simulate a hit on a target if a shot were extrapolated to the distance associated with that target, wherein the at least one overlay and the at least one target lie in substantially the same plane (See figures 1-13).  
	It is noted that the claim recitations of “each being a point of aim (POA), wherein each of the plurality of targets is placed at a first distance from a shooter when the target system is enabled, and wherein each of the plurality of targets is proportioned to a size commensurate with a distance longer than the first distance” and “wherein the at least one overlay for each of the plurality of targets is located where the shooter should hit to simulate a hit on a target if a shot were extrapolated to the distance associated with that target” are directed to the intended is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	It is noted that the claimed recitation of “a plurality of targets” is directed to a plurality of targets (i.e. duplication of the targets) and would have been obvious to one of ordinary skill in the art as a matter of mere duplication of parts (See: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
 	Temple does not explicitly teach a plurality of targets.
 	Reimann (Figures 1-3) teaches a plurality of targets (Fig. 1, Part No. 10) (Col. 2, Lines 24-26).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Temple with a plurality of targets as taught by Reimann as a means of providing a plurality of targets on a shooting range (Reimann: Col. 2, Lines 24-26).





	Regarding claim 16, the modified Temple (Figures 1-13) teaches each overlay (Fig. 11, Part No. 15) is offset vertically from a respective target to account for a distance between an axis of a bore of a firearm and an axis of a sight attached to the firearm.  


	Regarding claim 17, the modified Temple (Figures 1-13) teaches each overlay (Fig. 11, Part No. 15) is offset horizontally from a respective target to simulate a bullet drift associated with a particular wind condition.

  
	Regarding claim 18, the modified Temple (Figures 1-13) teaches the target system uses attributes of a particular firearm to calculate a location of the at least one overlay (Fig. 11, Part No. 15) relative to each of the plurality of targets. 

 


	Regarding claim 19, the modified Temple (Figures 1-13) teaches the target system uses attributes of a particular bullet to calculate a location of the at least one overlay (Fig. 11, Part No. 15) relative to each of the plurality of targets.  


	Regarding claim 20, the modified Temple (Figures 1-13) teaches the first distance is one of 10 meters, 20 meters, 25 meters, or 50 meters.  
 	The examiner notes that the recitation in claim 14 of “first distance” is directed to “each of the plurality of targets is placed at a first distance from a shooter when the target system is enabled” as recited in claim and does not structurally distinguish the claimed apparatus from the prior art of Temple.


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Temple in view of Burks (20140284880).

	Regarding claim 24, Temple (Figures 1-13) teaches a target system that may be used in short-range target practice to simulate long-range target practice, the target system comprising: at least one target (Fig. 11, Part No. 36) (Para. 0050) being a point of aim (POA); and at least one overlay (Fig. 11, Part No. 15) being a point of impact (POI) associated with the at least one target.
 	Temple does not teach the at least one overlay and the at least one target are both printed on a piece of paper.  

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Temple with the at least one overlay and the at least one target are both printed on a piece of paper as taught by Burks as a means of printing targets on paper for use in shooting practice (Burks: Para. 0031-0032).


	Regarding claim 25, Temple (Figures 1-13) teaches a target system that may be used in short-range target practice to simulate long-range target practice, the target system comprising: at least one target (Fig. 11, Part No. 36) (Para. 0050) being a point of aim (POA); and at least one overlay (Fig. 11, Part No. 15) being a point of impact (POI) associated with the at least one target.
 	Temple does not teach the at least one overlay is the same size and shape as the at least one target.
	Burks (Figures 1-13) teaches the at least one overlay (Fig. 3, Part No. 70) is the same size and shape as the at least one target (Fig. 3, Part No. 30) (Para. 0031-0032).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Temple with the at least one overlay is the same size and shape as the at least one target.as taught by Burks as a means of printing targets on paper for use in shooting practice (Burks: Para. 0031-0032).

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of Temple does not disclose a target system that is suitable for use in short-range target practice to simulate long-range target practice, it is noted that the recitation in claim 1 of “a target system that may be used in short-range target practice to simulate long-range target practice” is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Temple. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). Applicant argues that the prior art of Temple does not disclose the recitations in claims 1 and 14 of “point of aim” and “point of impact.” It is noted that the claim recitation of “at least one target being a point of aim (POA), wherein the at least one target is placed at a first distance from a shooter when the target system is enabled; and at least one overlay being a point of impact (POI) associated with the at least one target” is directed to the intended use of the claimed apparatus (i.e. a functional limitation) and the prior art of Temple is fully capable of performing the recited functional limitation.

 	Regarding applicant’s argument that in the prior art of Temple there is no disclosure that the main body 12, or any other component for that matter, may be scaled or proportioned to a size to represent or simulate a target that is at a distance (i.e., second distance) different from the actual distance at which the target is placed from the shooter (i.e., first distance), it is noted that claim 1 recites the limitation “the at least one overlay is located at a distance from the at least one target where the shooter should hit to simulate a hit on the at least one target if a shot were extrapolated to the second distance.” Temple teaches the at least one overlay (Fig. 11, Part No. 15) is proportioned to a size commensurate with a second distance and is at least one of offset vertically and offset horizontally from the at least one target (Fig. 11, Part No. 36) (Para. 0050); wherein the at least one overlay (15) is located at a distance from the at least one target where the shooter should hit to simulate a hit on the at least one target if a shot were extrapolated to the second distance. It is noted that Temple (See figure 11) discloses an overlay that is “one of offset vertically and offset horizontally from the at least one target,” where the term “offset” is interpreted to mean “the amount or distance by which something is out of line.” As shown in figures 1, 3, and 6 of applicant’s drawings (and as described in applicant’s specification), the overlays are located to the right, left, upper, or lower portion of the target. Temple teaches an overlay that is located at a lower portion of the target as claimed. It is noted that Temple teaches an overlay that is “located at a distance from the at least one target where the shooter should hit to simulate a hit on the at least one target if a shot were extrapolated to the second distance.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711